          Case 1:19-cv-11633-LTS Document 77 Filed 11/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                                             Cas
                                                              Case o.
                                                                   No. 11:19-cv-11633-LTS
                                                                           c     22-WG
 Paul Toomey, Nanette Langone, and Randall May on
 behalf of the Estate of Martin May, individually and as
 representatives of a class of similarly situated persons,
 and on behalf of the Demoulas (Restated) Profit
                                                                   [ R P E ]     ER
 Sharing Plan and Trust,                                       PLAINTIFFS’ UNOPPOSED
                                                               PREL MINARILY APPROVI
                                                              MOTION FOR PRELIMINARY
                                                               CLASS ACTION SETTLEME
                         Plaintiffs,                             APPROVAL OF CLASS
                                                                CERTIFYING CLASS O
 v.                                                             ACTION SETTLEMENT
                                                                 R TT EM NT PURP
 Demoulas Super Markets, Inc., Arthur T. Demoulas,
 William F. Marsden, and William J. Shea,

                         Defendants.




TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

       Plaintiffs Paul Toomey, Nanette Langone, and Randall May on behalf of the Estate of

Martin May (“Plaintiffs”) respectfully move the Court to: (1) preliminarily approve the Parties’

Class Action Settlement Agreement; (2) certify the proposed Settlement Class for settlement

purposes; (3) approve the proposed Notices of Settlement and authorize distribution of the Notices

to the Class; (4) schedule a final approval hearing; and (5) enter the accompanying Preliminary

Approval Order.

       This motion is made pursuant to Federal Rule of Civil Procedure 23(e) and is based on the

accompanying Memorandum of Law and authorities cited therein, the Declaration of Kai Richter

and exhibits attached thereto (including the Settlement Agreement attached as Exhibit A), the

Declarations of Paul Toomey, Nanette Langone, and Randall May on behalf of the Estate of Martin

May, and all files, records, and proceedings in this matter. Defendants do not oppose the motion

as parties to the Settlement.
         Case 1:19-cv-11633-LTS Document 77 Filed 11/20/20 Page 2 of 2




                                           Respectfully Submitted,

Dated: November 20, 2020                   NICHOLS KASTER, PLLP

                                           s/Kai Richter
                                           Paul J. Lukas (admitted pro hac vice)
                                           Kai Richter (admitted pro hac vice)
                                           Brock J. Specht (admitted pro hac vice)
                                           Ben Bauer (admitted pro hac vice)
                                           NICHOLS KASTER, PLLP
                                           4700 IDS Center, 80 S. 8th Street
                                           Minneapolis, Minnesota 55402
                                           lukas@nka.com
                                           krichter@nka.com
                                           bspecht@nka.com
                                           bbauer@nka.com

                                           Jason M. Leviton (BBO #678331)
                                           Jacob A. Walker (BBO #688074)
                                           BLOCK & LEVITON LLP
                                           260 Franklin Street, Suite 1860
                                           Boston, Massachusetts 02110
                                           (617) 398-5600
                                           jason@blockesq.com
                                           jacob@blockesq.com

                                           ATTORNEYS FOR PLAINTIFFS


                              CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2020 a true and correct copy of the foregoing was

served by CM/ECF to the parties registered to the Court’s CM/ECF system.

Dated: November 20, 2020                   s/Kai Richter
                                           Kai Richter




                                              1
